***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            ELISE ZEALAND v. SCOTT BALBER
                      (AC 43650)
                         Elgo, Cradle and Harper, Js.

                                   Syllabus

The plaintiff sought a partition by sale, pursuant to statute (§ 52-500 (a)),
    of certain real property that she and the defendant had purchased as
    tenants in common. The parties, who never married, shared a principal
    residence in New York, where they were employed as attorneys. After
    the parties had a child together, the plaintiff left her employment to be
    the child’s primary caregiver, after which the defendant was the sole
    source of support for her and the child. The parties thereafter purchased
    what they intended to be a country home that would accommodate
    them and their child as well as the defendant’s other children when he
    had visitation with them. Although both parties were obligors on the
    note and mortgage, the defendant funded the purchase and carrying
    costs for the home. The parties made improvements and repairs to
    the property, many of which the plaintiff managed, and the defendant
    purchased artwork for the home, including an item referred to as ‘‘punch-
    ing bag art.’’ The trial court found that the plaintiff had a relatively
    minimal interest in the property as compared to that of the defendant
    and declined to order a partition sale because a lump sum payment by
    the defendant to the plaintiff in exchange for her quitclaim to him of
    her interest in the property would better promote the relative interests
    of the parties. The court rendered judgment, ordering, inter alia, that
    the plaintiff quitclaim her interest in the property to the defendant, at
    which time he was to pay her $25,000 and complete a sale or refinance
    of the home, or other transaction, that would relieve her of liability
    under the mortgage note and deed. Held:
1. The trial court did not abuse its discretion in determining the parties’
    respective interests in the property, as it reasonably could have deter-
    mined, in balancing the equities of the parties, that the plaintiff possessed
    a relatively minimal interest in the property as compared to that of the
    defendant: the evidence supported the court’s findings that the defendant
    alone obtained preapproval and a mortgage commitment for the prop-
    erty, that he was the sole source of the money to purchase the property,
    as well as furnishings, artwork and other artifacts, and to carry the
    mortgage debt and other property expenses; moreover, the court found
    that the parties had not reached an agreement as to the property’s
    disposition in the event that they were to part ways, that it was uncontro-
    verted that the defendant paid for the punching bag artwork with his
    personal funds, and that the plaintiff’s testimony that she had no recollec-
    tion of signing the note and mortgage was incredible, as the court was
    in a superior position to assess the parties’ testimony and to credit the
    defendant’s testimony over that of the plaintiff, as was its exclusive
    prerogative.
2. The trial court did not abuse its discretion in precluding evidence the
    plaintiff sought to offer regarding her nonmonetary contributions to the
    defendant and the children, as it permitted her to present a full day of
    testimony in narrative form with respect to her care of the children,
    management of the home, and commitment to the defendant and non-
    monetary contributions to his career; moreover, her proffered evidence
    about a discounted price on the purchase of the punching bag artwork
    was irrelevant, as it was cumulative of evidence that already had been
    admitted, and the plaintiff did not show that the preclusion of the
    testimony was prejudicial to her.
3. The plaintiff’s claim that the trial court exceeded its authority under
    § 52-500 (a) was unavailing, as the evidence substantiated the court’s
    determination that the plaintiff had a minimal interest in the property
    and that an order requiring its sale would not promote the parties’
    relative interests; contrary to the plaintiff’s assertion that the court’s
    conclusion that a sale was necessary undermined and was inconsistent
    with its conclusion that a sale would not promote the parties’ interests,
    the court never concluded that a sale was necessary but merely ordered
    the defendant to complete a sale, refinance or like transaction so as to
    absolve the plaintiff of any legal obligation with respect to the existing
    note and mortgage.
4. The trial court did not abuse its equitable discretion in awarding the
    plaintiff $25,000 as just compensation pursuant to § 52-500 (a); the court
    reasonably could have concluded that the plaintiff was not entitled to
    compensation for the punching bag artwork, as there was uncontro-
    verted evidence that the defendant paid for it with funds from his per-
    sonal account, which was not shared with the plaintiff, and, although
    it was beyond dispute that the defendant was the sole source of money
    to buy the property, make improvements to it and carry the mortgage
    debt and other property expenses, the court made its award of compen-
    sation to the plaintiff in light of her nonmonetary contributions to the
    property, which included her work with a broker, follow up on matters
    for mortgage funding, handling of some preclosing inspections and,
    after the closing, making arrangements for many repairs and purchasing
    general furnishings.
            Argued April 12—officially released June 22, 2021

                            Procedural History

   Action for, inter alia, the partition of certain of the
parties’ real property, and for other relief, brought to
the Superior Court in the judicial district of Fairfield and
transferred to the judicial district of Stamford-Norwalk,
where the defendant filed a counterclaim; thereafter,
the plaintiff withdrew the complaint in part; subse-
quently, the case was tried to the court, Kavanewsky,
J.; judgment for the defendant on the complaint and
for the plaintiff on the counterclaim; thereafter, the
court granted in part the plaintiff’s motion for reargu-
ment and for reconsideration, and issued certain cor-
rected orders, and the plaintiff appealed to this court.
Affirmed.
  James C. Riley, with whom were Trevor J. Larrubia
and, on the brief, Thomas P. O’Connor and John M.
Hendele IV, for the appellant (plaintiff).
   Ari J. Hoffman, for the appellee (defendant).
                          Opinion

   ELGO, J. The plaintiff, Elise Zealand, appeals from
the judgment of the trial court in this partition by sale
action. On appeal, the plaintiff claims that the court
improperly (1) concluded that she had a minimal inter-
est in the property at issue, (2) excluded certain evi-
dence that she sought to admit at trial, (3) exceeded
its statutory authority under General Statutes § 52-500
(a) and (4) concluded that a payment of $25,000 by the
defendant, Scott Balber, to the plaintiff constituted just
compensation for her interest in that property. We
affirm the judgment of the trial court.
   In its September 23, 2019 memorandum of decision,
the court found the following relevant facts. The parties
‘‘are attorneys who practiced law in New York and who
had a common background in civil litigation. . . . The
parties first became socially acquainted in 2007 . . . .
They began dating. . . . In 2008, the defendant . . .
began living with the plaintiff. In 2010, the parties had
a child together.
   ‘‘At or about the same time, the defendant proposed
marriage to the plaintiff and gave her a diamond ring.
The plaintiff accepted the ring in contemplation of mar-
riage, but the marriage never occurred. The plaintiff
wanted the financial security she felt that the defendant
could provide, but, at the same time, she had misgivings
about marrying him. The defendant never truly pressed
the situation, and he gave the plaintiff a large part of
the financial security she wanted. After the birth of
their child, the plaintiff left her employment. She contin-
ued as the child’s primary caregiver. The defendant was
the sole source of support for the plaintiff and their
child. The defendant also funded and regularly contrib-
uted to a joint checking account which was used by
the plaintiff and himself.
   ‘‘In December, 2012, the parties purchased a home
at 112 Hillspoint Road in Westport [Westport property].
It was intended to be a ‘getaway’ or ‘country home.’ It
was to accommodate the parties and their own child,
and also the defendant’s two [older] children when he
had visitation with them. The closing price was $1.16
million. Title to the [Westport] property was taken by
the parties as tenants in common. It was financed with
a mortgage for $925,000.1 The equity needed to close,
$235,000, and the closing costs . . . were completely
funded by the defendant. The costs to carry the [West-
port] property (i.e., payments on the mortgage, taxes
and insurance) have been approximately $5300 per
month, and utilities and regular property maintenance
costs have been approximately $8000 per month. These
amounts, too, have been funded solely by the defen-
dant’s earnings.
  ‘‘The parties made improvements and repairs to the
[Westport] property. The plaintiff was generally ‘on-
site’ more regularly than the defendant, so she arranged
for or managed many of these [repairs]. Also, in addition
to customary and necessary home furnishings, the par-
ties purchased certain artwork. One of the pieces was
referred to as a ‘Punching Bag’ by Jeffrey Gibson. . . .
The defendant had a particular interest in the item, and
he purchased it from a dealer with whom he had a close
relationship. The dealer waived his customary markup,
leaving the defendant to pay $36,000 for this piece. The
plaintiff claims that it is worth ‘well into the six figures.’
She bases that upon the fact that the piece was loaned
out to a gallery for exhibition and on her opinion that
the artist’s career was on the rise. The court does not
find that the plaintiff’s valuation is credible. Moreover,
there was no reliable valuation by either party for other
home furnishings. Finally, the court finds that, at the
time of trial, the fair market value of the [Westport]
property was approximately $1.2 million, and the mort-
gage debt was approximately $765,000.
  ‘‘In the court’s view, the relationship between the
parties has been precarious. The tone and demeanor
of each of the parties to one another during the trial
corroborated this. The parties used [the Westport prop-
erty] on the basis stated previously for not quite four
years. In mid-2016, the plaintiff and the parties’ child
moved out of the [Westport] property. The defendant
locked its doors. The plaintiff sold the diamond ring,
which had been purchased by the defendant for $70,000,
for $18,000. She retained the proceeds of the sale.’’
(Footnote in original.)
  On November 13, 2017, the plaintiff commenced this
action seeking a partition by sale of the Westport prop-
erty and the punching bag artwork.2 In response, the
defendant filed an answer accompanied by two special
defenses.3 A court trial was held over the course of
three days, at which both parties testified.4
  In its subsequent memorandum of decision, the court
found that ‘‘[i]t is beyond dispute that the defendant was
the sole source of providing the moneys to purchase
the [Westport] property, to make improvements, to pur-
chase furnishings, artwork and other artifacts, and to
carry the mortgage debt and other property expenses.
However, the plaintiff assisted in several ways. She
worked with a broker to find the property, she followed
up on matters for mortgage funding and she handled
some preclosing inspections. After the closing, she was
responsible for making arrangements for many repairs
and for purchasing general furnishings. Both parties
had a hand in identifying possible purchases.’’ The court
further found that the plaintiff had a ‘‘relatively minimal
interest [in the property at issue] compared to that of
the defendant. . . . [T]he plaintiff can receive an equi-
table and just compensation for that interest by means
of a payment from the defendant, and . . . a sale is
not necessary and would not better promote the relative
interests of the plaintiff and of the defendant. This is
not a situation that demands a sale of these assets.
There appears to be ample equity in the [Westport]
property. A sale would carry with it attendant costs
and expenses. A court-ordered sale would also likely
signify that it is being sold under ‘distress’ conditions,
which would most likely result in a lower price than
one achieved on an open market. In the court’s view,
a lump sum payment to the plaintiff would equitably
compensate her and would allow the defendant to con-
trol the retention or disposition of these assets without
unnecessary penalty to him.’’ The court thus ordered
in relevant part that ‘‘the defendant shall have sole right,
title [to] and interest [in] the [Westport] property, and
to all furnishings and artwork therein . . . . The plain-
tiff shall have sole right, title [to] and interest [in] the
diamond ring or to any proceeds from its sale. . . .
The defendant shall pay the plaintiff the sum of $25,000
at the time of the plaintiff’s transfer to the defendant
of the plaintiff’s right, title [to] and interest [in] the
[Westport] property.’’
   The plaintiff thereafter filed a motion to reargue,
which the court granted, ‘‘limited to [the] claim that,
under the present orders of the court, she continues to
remain an obligor on the mortgage note, and what relief,
if any, should be extended to her incident thereto.’’
Following a hearing on October 29, 2019, the court
entered a set of corrected orders that obligated the
defendant, inter alia, to ‘‘complete a sale, a refinance
or a like transaction that results in the satisfaction of
the note and the recording of the lender’s release of
the mortgage deed such that [the] plaintiff bears no
liability or exposure on or arising under said documents
. . . .’’ The court also ordered the plaintiff to tender a
quitclaim deed to the defendant, after which the defen-
dant was required to make the previously ordered pay-
ment to the plaintiff in the amount of $25,000. The
court rendered judgment accordingly, and this appeal
followed.
   As a preliminary matter, we note certain well estab-
lished principles. ‘‘The right to partition has long been
regarded as an absolute right, and the difficulty involved
in partitioning property and the inconvenience to other
tenants are not grounds for denying the remedy. No
person can be compelled to remain the owner with
another of real estate, not even if he become[s] such
by his own act; every owner is entitled to the fullest
enjoyment of his property, and that can come only
through an ownership free from dictation by others as
to the manner in which it may be exercised. Therefore
the law afford[s] to every owner with another relief by
way of partition . . . .’’ (Internal quotation marks omit-
ted.) Fernandes v. Rodriguez, 255 Conn. 47, 55, 761
A.2d 1283 (2000). The statutory authority for ‘‘the power
of our courts to order a sale in partition proceedings
was enacted in 1844. . . . The early decisions of this
court dealing with the new statutory remedy of partition
by sale emphasized that [t]he statute giving the power
of sale introduces . . . no new principle; it provides
only for an emergency, when a division cannot be well
made, in any other way. . . . [A] sale of one’s property
without his consent is an extreme exercise of power
warranted only in clear cases.’’ (Citations omitted; inter-
nal quotation marks omitted.) Id., 56–57.
   The authority to order a partition by sale is codified
in § 52-500 (a), which provides: ‘‘Any court of equitable
jurisdiction may, upon the complaint of any person
interested, order the sale of any property, real or per-
sonal, owned by two or more persons, when, in the
opinion of the court, a sale will better promote the
interests of the owners. If the court determines that
one or more of the persons owning such real or personal
property have only a minimal interest in such property
and a sale would not promote the interests of the own-
ers, the court may order such equitable distribution of
such property, with payment of just compensation to
the owners of such minimal interest, as will better pro-
mote the interests of the owners.’’ In her operative
complaint, the plaintiff sought a partition by sale of
certain real and personal property.
   As this court has observed, ‘‘[a] partition action is
equitable in nature. Accordingly, [t]he determination of
what equity requires is a matter for the discretion of
the trial court. . . . In determining whether the trial
court has abused its discretion, we must make every
reasonable presumption in favor of the correctness of
its action. . . . Our review of a trial court’s exercise
of the . . . discretion vested in it is limited to the ques-
tions of whether the trial court correctly applied the
law and could reasonably have reached the conclusion
that it did.’’ (Internal quotation marks omitted.) DiCerto
v. Jones, 108 Conn. App. 184, 188–89, 947 A.2d 409
(2008); see also Fernandes v. Rodriguez, supra, 255
Conn. 59 (‘‘[b]ecause a partition by sale, although a
creature of statute, is an equitable action . . . it is
within the trial court’s discretion to order a partition
by sale’’). With those precepts in mind, we turn to the
plaintiff’s claims.
                             I
  The plaintiff first claims that the court improperly
concluded that she had a minimal interest in the prop-
erty at issue. We disagree.
  In a partition action, the court’s determination of a
party’s interest is equitable in nature and, thus, gov-
erned by the abuse of discretion standard. See, e.g.,
DiCerto v. Jones, supra, 108 Conn. App. 191 (concluding
that ‘‘the court did not abuse its discretion in finding
the equitable interests of the plaintiff and the defendant
as it did’’); Fernandes v. Rodriguez, 90 Conn. App. 601,
612, 879 A.2d 897 (same), cert. denied, 275 Conn. 927,
883 A.2d 1243 (2005), cert. denied, 547 U.S. 1027, 126
S. Ct. 1585, 164 L. Ed. 2d 312 (2006); cf. Kakalik v.
Bernardo, 184 Conn. 386, 395, 439 A.2d 1016 (1981)
(‘‘[t]he determination of what equity requires in a partic-
ular case, the balancing of the equities, is a matter for
the discretion of the trial court’’).
   Underlying the court’s determination as to the equita-
ble interests of the parties were several factual findings,
all of which are supported by the evidence in the record
before us. The court found that ‘‘[i]t is beyond dispute
that the defendant was the sole source of providing the
moneys to purchase the [Westport] property, to make
improvements, to purchase furnishings, artwork and
other artifacts, and to carry the mortgage debt and other
property expenses.’’ The court also emphasized that the
Westport property was a ‘‘ ‘getaway’ ’’ home in Connect-
icut for the parties, who, at all relevant times, main-
tained a principal residence in New York.5 The court
found that the parties utilized the Westport property in
that limited capacity for approximately three and one-
half years. In addition, the court found that the parties
had not reached an agreement as to the disposition of
the property in the event that they were to part ways.
   Those factual findings make the present case readily
distinguishable from Fusco v. Austin, 141 Conn. App.
825, 64 A.3d 794 (2013), on which the plaintiff heavily
relies. Fusco did not involve a getaway home but, rather,
concerned the partition of real property that served as
the parties’ principal residence for almost one-quarter
century. Id., 827–28. Unlike the present case, the parties
in Fusco had ‘‘entered [into] an agreement [regarding]
their relative rights and responsibilities relating to the
property,’’ which provided that, ‘‘if the property is sold,
the defendant will receive 55 percent of the net pro-
ceeds and the plaintiff will receive 45 percent of the
net proceeds, subject to either party’s claim for verified
costs for property improvements.’’ (Internal quotation
marks omitted.) Id., 827; see also DiCerto v. Jones,
supra, 108 Conn. App. 190–91 (emphasizing that trial
court ‘‘found that there was an agreement between the
parties . . . that the defendant was to pay for various
expenses without reimbursement from the plaintiff’’).
Equally significant, the court in Fusco found that, ‘‘dur-
ing the period of the parties’ cohabitation, their contri-
butions to the property were relatively equal’’; Fusco
v. Austin, supra, 834; a stark contrast to findings made
by the trial court in the present case.
   Furthermore, although it is undisputed that the par-
ties both were obligors on the note and mortgage on
the Westport property, the plaintiff testified at trial that
she had no recollection of signing either instrument
and was shocked to learn of her status as a mortgagor.
In its memorandum of decision, the court found her
testimony incredible. See footnote 1 of this opinion. The
court also was presented with uncontroverted evidence
that the defendant alone obtained both preapproval and
a mortgage commitment from the mortgage broker for
the Westport property; the plaintiff thus was not essen-
tial to securing that mortgage. Contra Fernandes v.
Rodriguez, supra, 90 Conn. App. 612 (trial court specifi-
cally found that ‘‘the defendant’s participation had been
essential to securing the mortgage’’).
   Moreover, with respect to the punching bag artwork,
the court found that the defendant possessed ‘‘a particu-
lar interest in the item, and he purchased it from a
dealer with whom he had a close relationship.’’ The
court was presented with uncontroverted evidence that
the defendant paid for that piece of art entirely with
funds from his personal Wells Fargo account, which
was not shared with the plaintiff. In addition, an invoice
for that purchase was admitted into evidence at trial,
which lists the defendant as the sole purchaser of that
artwork. The court was free to credit that evidence.
See Wethersfield v. PR Arrow, LLC, 187 Conn. App.
604, 646, 203 A.3d 645, cert. denied, 331 Conn. 907, 202
A.3d 1022 (2019).
    As our Supreme Court has ‘‘stated on other occasions,
it is not always true that each tenant in common . . .
is entitled to equal shares’’ in the property. Fernandes
v. Rodriguez, supra, 255 Conn. 60; see also Levay v.
Levay, 137 Conn. 92, 96, 75 A.2d 400 (1950) (‘‘Although
each party was the owner of an undivided one-half
interest in the property, it does not follow that he or
she will necessarily be entitled to equal shares of the
moneys obtained from the sale. Equities must be consid-
ered . . . .’’). Fernandes v. Rodriguez, supra, 90 Conn.
App. 601, is instructive in this regard. In that case, like
the one presently before us, the parties possessed a
one-half interest in the real property as joint tenants.
Id., 609 n.5. For that reason, the defendant argued that
the trial court was ‘‘required . . . to award him one
half of the proceeds of the partition sale.’’ Id., 609. This
court disagreed, noting that the defendant’s contention
‘‘finds no support in the case law.’’ Id. To the contrary,
we emphasized that the trial court specifically had
found that, ‘‘although the defendant had been essential
to the purchase of the property in that he had signed
and executed the mortgage and note, this constituted
his only activity on the mortgage. The plaintiff made
all payments and assumed full responsibility for the
management of the property. The court concluded that,
although the defendant’s participation had been essen-
tial to securing the mortgage, it had been minimal after
this initial step. On the basis of these findings, the court
found the defendant’s equitable interest in the property
to be 5 percent and the plaintiff’s to be 95 percent.’’
Id., 612. Because those findings were substantiated by
the record, this court concluded that the trial court ‘‘did
not abuse its discretion in finding the equitable interests
of the [parties] as it did.’’ Id.
    We likewise conclude that the court in the present
case reasonably could have determined, in balancing
the equities of the parties with respect to the property
in question, that the plaintiff possessed a ‘‘relatively
minimal interest compared to that of the defendant.’’
Moreover, the court was in a superior position to assess
the testimony offered by both parties and, in several
instances, chose to credit the defendant’s testimony
over that of the plaintiff, as was its exclusive preroga-
tive. See, e.g., Rissolo v. Betts Island Oyster Farms,
LLC, 117 Conn. App. 344, 354–55, 979 A.2d 534 (2009)
(‘‘[t]he trier of fact . . . is the sole arbiter of credibility,
and thus is free to accept or reject, in whole or in
part, the testimony offered by either party’’ (internal
quotation marks omitted)). On our review of the record,
we conclude that the court did not abuse its discretion
in determining the respective interests of the parties in
the property at issue.
                               II
  The defendant next claims that the court abused its
discretion by declining to admit certain testimony
regarding nonmonetary contributions. We do not agree.
   We begin by noting that ‘‘[t]he trial court’s ruling on
the admissibility of evidence is entitled to great defer-
ence. . . . [T]he trial court has broad discretion in rul-
ing on the admissibility . . . of evidence. . . . The
trial court’s ruling on evidentiary matters will be over-
turned only upon a showing of a clear abuse of the
court’s discretion. . . . We will make every reasonable
presumption in favor of upholding the trial court’s rul-
ing, and only upset it for a manifest abuse of discretion.
. . . Moreover, evidentiary rulings will be overturned
on appeal only where there was an abuse of discretion
and a showing by the defendant of substantial prejudice
or injustice. . . . When reviewing claims under an
abuse of discretion standard, the unquestioned rule is
that great weight is due to the action of the trial court
and every reasonable presumption should be given in
favor of its correctness . . . . In determining whether
there has been an abuse of discretion, the ultimate issue
is whether the court could reasonably conclude as it
did.’’ (Citations omitted; internal quotation marks omit-
ted.) PSE Consulting, Inc. v. Frank Mercede & Sons,
Inc., 267 Conn. 279, 328–29, 838 A.2d 135 (2004).
  The following undisputed facts are relevant to the
plaintiff’s claim. The plaintiff, a licensed attorney and
experienced litigator, appeared in a self-represented
capacity at trial. Over the objection of the defendant,
the court permitted the plaintiff to present a full day
of testimony in narrative form. In that testimony, the
plaintiff discussed her nonmonetary contributions to
the defendant and the children.
  For example, the plaintiff testified that ‘‘after I gave
birth to our child in 2010 . . . [the defendant and I]
determined that I would leave my job, stay home, take
care of our child and, when we had the older [children]
from [the defendant’s] first marriage, that I would care
for them, as well.’’ She testified that ‘‘I paid for groceries.
I paid for diapers. I purchased . . . furniture for the
children. I bought their clothing. When I had resources,
I devoted my resources to the well-being and the upkeep
of our family.’’ With respect to nonmonetary contribu-
tions to the defendant’s career, the plaintiff testified:
‘‘I took the role of supporting [the defendant] in his
career very seriously. I took the role, my role as a
caregiver for our children extremely seriously. I
devoted my time and my . . . attention, and my energy
to managing our household, to ensuring the children
had everything they needed, and to being a constant
support for [the defendant] . . . .’’ The plaintiff also
testified that, at the time that the Westport home was
purchased, she ‘‘was working to support [the defendant]
in his career and managing our home.’’ The plaintiff
further testified that she contributed to the defendant’s
career by ‘‘using not only my background as an attorney,
but the contacts that I had made through many, many
years of practice.’’ She testified that she ‘‘was commit-
ted’’ to the defendant, who ‘‘often held me out as his
wife to clients. He held me out as his wife to business
associates, including a recruiter who was helping him
find a position in a new firm. . . . He often referred
to me as his wife in front of his colleagues, as well.’’
   The plaintiff nonetheless claims that the court abused
its discretion by precluding her from introducing evi-
dence that she helped further the defendant’s career
by ‘‘caring for his children,’’ by ‘‘introducing him to her
contacts,’’ and by ‘‘hosting work-related events’’ for the
defendant. Because such testimony was cumulative of
that already offered by the plaintiff in her narrative
testimony, she cannot establish reversible evidentiary
error. See, e.g., DeNunzio v. DeNunzio, 320 Conn. 178,
204, 128 A.3d 901 (2016).
   The plaintiff also claims that the court improperly
granted the defendant’s objection to her testimony
regarding the discount obtained on the purchase of the
punching bag artwork. At trial, the plaintiff testified in
relevant part that ‘‘the discount [on the purchase of
that artwork] was based upon our personal relationship
with [the art dealer] and his wife. . . . We attended
anniversary parties with them. We went to art openings
with them. I went to dinners with them, and I did that,
again, in support of [the defendant] and his career.’’ The
defendant raised an objection on relevance grounds,
which the court sustained, stating: ‘‘What has been
admitted is that this artwork was purchased under the
circumstances you recited at a discount, apparently, by
a client of the defendant or a mutual acquaintance . . .
[and that] there was a discounted value given to it
because of that relationship.’’ In light of the court’s
explanation of its ruling, the plaintiff has not demon-
strated how the preclusion of her testimony was preju-
dicial to her. Making every reasonable presumption in
favor of the correctness of that ruling, and mindful that
an evidentiary ruling will be overturned only when a
substantial prejudice is shown; PSE Consulting, Inc.
v. Frank Mercede & Sons, Inc., supra, 267 Conn. 328–29;
we conclude that the court did not abuse its discretion
in precluding the evidence in question and that the
plaintiff has not shown any harm from such preclusion.
                           III
  The plaintiff also contends that the court exceeded its
statutory authority under § 52-500 (a). She is mistaken.
   As this court has observed, ‘‘§ 52-500 (a) permits the
court to order an equitable distribution of the property
if it determines that one or more of the persons owning
the property have only a minimal interest in the property
and a sale would not promote the interest of the owners.
Under these circumstances, the court may order the
payment of just compensation to the owners of the
minimal interest, as will better promote the interests
of the owners.’’ (Emphasis in original.) Fusco v. Austin,
supra, 141 Conn. App. 833. The court in the present
case determined that the plaintiff had a minimal interest
in the property in question, as discussed in part I of
this opinion. The court also determined that an order
requiring the sale of the property would not promote
the interests of the owners, stating in relevant part:
‘‘[T]he plaintiff can receive an equitable and just com-
pensation for that interest by means of a payment from
the defendant, and that a sale is not necessary and
would not better promote the relative interests of the
plaintiff and of the defendant. This is not a situation
that demands a sale of these assets. There appears to
be ample equity in the [Westport] property. A sale would
carry with it attendant costs and expenses. A court-
ordered sale would also likely signify that it is being
sold under ‘distress’ conditions, which would most
likely result in a lower price than one achieved on an
open market. In the court’s view, a lump sum payment
to the plaintiff would equitably compensate her and
would allow the defendant to control the retention or
disposition of these assets without unnecessary penalty
to him.’’ The evidence in the record before us substanti-
ates that determination.
  The plaintiff nonetheless claims that the court’s ‘‘con-
clusion that a sale was necessary undermined and was
inconsistent with its . . . conclusion that a sale would
not promote the interests of the parties.’’ Contrary to
that assertion, the court never concluded that a sale
was necessary. The court merely ordered the defendant
to ‘‘complete a sale, a refinance or a like transaction
that results in the satisfaction of the note and the
recording of the lender’s release of the mortgage deed
such that [the] plaintiff bears no liability or exposure
on or arising under said documents . . . .’’ The plain
intent of that order was to absolve the plaintiff of any
legal obligation with respect to the existing note and
mortgage on the property; the defendant was not obli-
gated to sell the property to effectuate that intent. We
therefore reject the plaintiff’s contention that the court
exceeded its statutory authority pursuant to § 52-500
(a).
                                      IV
  As a final matter, the plaintiff claims that the court
abused its discretion in awarding her $25,000 as just
compensation pursuant to § 52-500 (a). We do not agree.
   With respect to the punching bag artwork, the court
was presented with uncontroverted evidence that the
defendant paid for that piece of art entirely with funds
from his personal Wells Fargo account, which was not
shared with the plaintiff. In addition, an invoice for that
purchase was admitted into evidence at trial, which
lists the defendant as the sole purchaser of that artwork.
In light of that evidence, the court reasonably could
have concluded, in exercising its equitable discretion,
that the plaintiff was not entitled to compensation for
that piece of art.
  With respect to the Westport property, the court
found that ‘‘[i]t is beyond dispute that the defendant was
the sole source of providing the moneys to purchase
the [Westport] property, to make improvements, to pur-
chase furnishings, artwork and other artifacts, and to
carry the mortgage debt and other property expenses.’’
The court also found that the Westport property was
purchased for $1,160,000 and that it had a fair market
value of $1,200,000 at the time of trial, reflecting an
increase of $40,000. In its memorandum of decision,
the court recognized the plaintiff’s nonmonetary contri-
butions to the property, stating: ‘‘She worked with a
broker to find the property, she followed up on matters
for mortgage funding and she handled some preclosing
inspections. After the closing, she was responsible for
making arrangements for many repairs and for purchas-
ing general furnishings.’’ In light of those contributions,
the court awarded the plaintiff $25,000 as just compen-
sation. On the record before us, we cannot say that the
court abused its equitable discretion in so doing.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     ‘‘Title to the [Westport] property was originally to be solely in the name
of the defendant. However, when the plaintiff learned of this, she voiced
concerns to the defendant, and title was ultimately taken in both of the
parties’ names. Likewise, the mortgage note and deed were signed by both
parties . . . . [A]t trial, when the plaintiff was confronted with the fact
that she had signed the mortgage note and deed, she expressed complete
astonishment. The court finds that reaction to have been somewhat incredi-
ble.’’
   2
     Although the plaintiff in her complaint also requested a partition by sale
of ‘‘all [of] the personal property other than clothing’’ located in the Westport
property, little mention was made of that personal property at trial, and the
court specifically found that ‘‘there was no reliable valuation by either party’’
for such property. In the first sentence of her principal appellate brief, the
plaintiff states that ‘‘[t]his case involves the partition of real property and
artwork owned by the parties as tenants in common.’’ Moreover, neither
party has raised any issue on appeal with respect to personal property
apart from the punching bag artwork. We, therefore, confine our review
accordingly.
   In addition, we note that the plaintiff’s complaint contained counts sound-
ing in civil theft, breach of fiduciary duty, and conversion. On February 20,
2018, the plaintiff filed a withdrawal of those counts.
   3
     In his special defenses, the defendant raised the doctrines of unclean
hands and estoppel. The defendant also filed a counterclaim alleging conver-
sion, statutory theft, and unjust enrichment as a result of the plaintiff’s
retention of the diamond ring. In its memorandum of decision, the court
concluded that the ring was a conditional gift to the plaintiff and that the
defendant had ‘‘abandoned or waived any intention attached to the initial
giving of the ring.’’ The court, therefore, concluded that the plaintiff was
‘‘entitled to the ring or to any proceeds from its sale.’’ The propriety of that
determination is not at issue in this appeal.
   4
     The plaintiff appeared before the Superior Court in a self-represented
capacity. She is represented by legal counsel in this appeal.
   5
     At trial, the defendant testified that the parties ‘‘were not in the [Westport]
house very frequently. It was a weekend house. . . . [D]uring the school
year, the children had activities, so we’d go up periodically.’’